t c memo united_states tax_court arnold freedman petitioner v commissioner of internal revenue respondent docket no filed date arnold freedman pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his tax_year after concessions the issues for decision are whether the court 1all amounts have been rounded to the nearest dollar 2respondent concedes that petitioner is entitled to deduct continued may look behind the notice_of_deficiency to determine whether it is valid whether petitioner or respondent bears the burden_of_proof pursuant to sec_7491 a and d whether petitioner is entitled to deductions pursuant to sec_213 for medical and dental expenses of dollar_figure subject_to the percent-of-adjusted-gross-income limitation of sec_213 as itemized_deductions for tax_year whether petitioner is entitled to deductions pursuant to sec_170 for charitable_contributions of dollar_figure as itemized_deductions for tax_year and whether petitioner is entitled to a deduction pursuant to sec_67 for miscellaneous expenses of dollar_figure as a miscellaneous itemized_deduction subject_to the 2-percent adjusted_gross_income limitation of sec_67 for tax_year findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly continued dollar_figure in unreimbursed employee_expenses related to education costs for taxable_year 3unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect for the year in issue 4respondent reserved relevancy and materiality objections to continued petitioner is employed by respondent as a taxpayer service contact representative in respondent’s brookhaven service_center at the time he filed the petition petitioner lived in holtsville new york petitioner filed his federal_income_tax return and claimed deductions on schedule a itemized_deductions totaling dollar_figure during respondent audited petitioner’s return on date revenue_officer robles ms robles requested information regarding petitioner’s deductions for medical and dental expenses charitable_contributions and other itemized_deductions on date petitioner responded stating that he would need a month to gather information from his insurance_company on date ms robles sent petitioner form_8111 employee notification regarding union representation petitioner never provided any of the continued the examining officer’s activity report and a letter sent by petitioner to ms robles the examining officer fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence we find that the examining officer’s activity report and petitioner’s letter meet the threshold definition of relevant evidence because they explain ms robles’ investigation of petitioner’s tax_return an issue in the instant case and therefore are admissible requested documentation to ms robles and on date she closed the case petitioner worked in the same building as ms robles knew of ms robles but did not have a personal relationship with ms robles on date respondent issued petitioner a notice_of_deficiency disallowing petitioner’s deductions claimed on schedule a for medical and dental expenses of dollar_figure charitable_contributions of dollar_figure and miscellaneous expenses of dollar_figure petitioner timely filed a petition with this court opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to the deductions they claim see rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liabilities see sec_6001 sec_1_6001-1 income_tax regs in addition taxpayers bear the burden of substantiating the amounts and purposes of their claimed deductions see 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner argues that respondent failed to follow proper procedures outlined in the internal_revenue_manual irm for internal_revenue_service irs employees and therefore that his notice_of_deficiency is invalid petitioner also cites 814_f2d_1363 9th cir revg 81_tc_855 for the proposition that failure to follow irm procedures invalidates a notice_of_deficiency finally petitioner cites sec_7491 and sec_6201 contending that respondent’s failure to follow irm procedures shifts the burden_of_proof on all issues to respondent respondent argues that the notice_of_deficiency is proper that scar is not applicable and that petitioner bears the burden_of_proof on all issues as a general_rule the court will not look behind a notice_of_deficiency to examine the evidence used the propriety of the commissioner’s motives or administrative policy or procedure used in making the determination 79_tc_185 62_tc_324 this court has recognized an exception to the general_rule when there is substantial evidence of unconstitutional conduct on the commissioner’s part and the integrity of the judicial process would be impugned if we were to let the commissioner benefit from such conduct greenberg’s express inc v commissioner supra pincite however in the circumstances where the exception applies the court will not declare the notice_of_deficiency null and void id lamport v commissioner tcmemo_1983_629 the irm sets forth procedures that should be followed during audits of irs employees irm pt date standard procedures relating to examinations will apply to irs employees to the same extent that they apply to all other taxpayers id additionally irs employees should not be given preferential treatment nor held to a higher standard id pt employee audits differ from regular audits in that employee files are separated using an orange folder the examiner attaches an employee information sheet and form_8111 is included with the initial letter contacting the employee id pt additionally examiners must ensure independence and impartiality when examining an employee return and examiners should discuss any concerns with their immediate supervisors for possible reassignment id pt finally there is a prohibition of the classification of employee returns by subordinates associates or coworkers in the same post of duty id pt date classification is the process of determining whether a return should be selected for examination what issues should be examined and how the examination should be conducted irm pt date petitioner alleges that ms robles’ examination of his return violated the irm as she is his coworker at the brookhaven service_center additionally petitioner argues that ms robles’ failure to provide form_8111 with the notice_of_deficiency voids the notice_of_deficiency petitioner testified that ms robles may have known me but she may not have known me ms robles did not testify if ms robles felt that her impartiality and independence were in question she should have spoken with her supervisor to determine whether she should be removed from the case see irm pt however a reassignment is not automatic id moreover the section of the irm prohibiting subordinates associates or coworkers from dealing with an employee return goes to the classification of a return not an examination as occurred in the instant case see id id pt date petitioner did have the opportunity for union representation while form_8111 was not sent with ms robles’ initial contact letter as required by the irm petitioner did receive a form_8111 before the case was closed the record does not establish that respondent’s conduct rose to the level of a constitutional violation or impugned the integrity of the judicial process see greenberg’s express inc v commissioner supra pincite accordingly we will not look behind the notice_of_deficiency scar v commissioner supra is distinguishable in scar the commissioner sent the taxpayer a notice_of_deficiency that had no direct connection with the taxpayer and was not based on an inspection of the taxpayer’s federal_income_tax return the notice_of_deficiency was held to be invalid on its face because the commissioner did not determine a deficiency as required under sec_6212 id pincite9 the facts of the instant case are distinguishable from those of scar in the instant case the adjustments in the notice_of_deficiency all relate to petitioner’s income_tax return moreover petitioner claims that ms robles reviewed his return but did not follow proper procedures finally scar involved a violation of a statutory provision while petitioner alleges a violation of the irm which does not have the force and effect of law see 90_f3d_1190 6th cir 714_f2d_206 1st cir accordingly scar v commissioner supra does not apply to the instant case sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax under subtitle a or b the burden_of_proof with respect to those factual issues will be placed on the commissioner for the burden to be placed on the commissioner however the taxpayer must comply with the substantiation and recordkeeping requirements of the internal_revenue_code see sec_7491 and b additionally sec_7491 requires that the taxpayer cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 the taxpayer has the burden of establishing that the requirements of sec_7491 have been met see sec_7491 116_tc_438 petitioner has not offered credible_evidence regarding his claimed deductions credible_evidence is evidence that after critical analysis a court would find constituted a sufficient basis for a decision on the issue in favor of the taxpayer if no contrary evidence were submitted 132_tc_105 petitioner offered only a theory that ms robles might have known him and therefore she did not follow proper procedures moreover petitioner offered no testimony and insufficient documentation regarding his claimed deductions as discussed below because petitioner failed to offer evidence that a court would find constituted a sufficient basis for a decision on the issue in favor of the taxpayer we conclude that the burden has not shifted pursuant to sec_7491 see ocmulgee fields inc v commissioner supra pincite consequently petitioner bears the burden_of_proof on all issues as to petitioner’s claimed deductions for tax_year for medical_expenses pursuant to sec_213 petitioner submitted a statement from his health insurance_company it is unclear from that statement whether petitioner made any payments petitioner offered no testimony regarding that statement and conceded at trial that respondent’s determination was correct accordingly we sustain respondent’s deficiency determinations regarding the medical_expenses petitioner claimed for tax_year as to petitioner’s claimed deduction for charitable_contributions sec_170 allows a deduction for charitable_contributions made by a taxpayer a taxpayer claiming a charitable_contribution of money is generally required to sec_6201 also does not shift the burden_of_proof to respondent sec_6201 provides in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return see arberg v commissioner tcmemo_2007_244 the deficiency in the instant case is based on disallowed deductions not on items of income reported on third-party information returns accordingly sec_6201 is not applicable maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee the date and amount of the contribution sec_1_170a-13 income_tax regs factors that indicate reliability include but are not limited to the contemporaneous nature of the writing the regularity of the taxpayer’s recordkeeping procedures and the existence of any other evidence from the donee charitable_organization evidencing receipt sec_1_170a-13 income_tax regs in addition no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment by a qualified donee organization sec_170 7separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more sec_1_170a-13 income_tax regs pursuant to sec_170 as enacted in no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution this provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 petitioner submitted a list of purported donations made during tax_year petitioner offered no testimony regarding the contemporaneous nature of the document the regularity of his recordkeeping activities or other evidence from the donee charitable_organization showing receipt of funds see sec_1_170a-13 income_tax regs accordingly we do not find petitioner’s records reliable moreover petitioner conceded at trial that respondent’s determinations were correct consequently we sustain respondent’s deficiency determinations regarding petitioner’s claimed charitable_contributions for tax_year as to petitioner’s claimed deduction for tax_year for miscellaneous expenses petitioner conceded at trial that he had no documentation of any of his claimed expenses aside from those respondent conceded and petitioner offered no proof of such expenses accordingly except as conceded by respondent we sustain respondent’s deficiency determinations regarding the miscellaneous itemized expenses petitioner claimed for tax_year the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit 8respondent did not stipulate the truth of petitioner’s list of purported charitable_contributions to reflect the foregoing decision will be entered under rule
